FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HUGO RENE SALVATIERRA-CERMENO,              
                      Petitioner,                   No. 03-72059
              v.
                                                    Agency No.
                                                    A70-644-226
ALBERTO GONZALES, Attorney
General,*                                             ORDER
                     Respondent.
                                            
                        Filed April 15, 2005

          Before: Harry Pregerson, Alex Kozinski and
            Michael Daly Hawkins, Circuit Judges.


                               ORDER

  We vacated submission in this case pending the resolution
of Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.
2004), and now order this case submitted.

   The BIA had no authority to issue an order removing
Salvatierra-Cermeno to Guatemala. See Molina-Camacho,
393 F.3d at 941. However, because 8 U.S.C. § 1252 gives us
jurisdiction to review only final orders of removal, we lack
jurisdiction to consider Salvatierra-Cermeno’s petition for
review. We therefore treat the petition as a petition for writ of
habeas corpus under 28 U.S.C. § 2241 and transfer it to the
United States District Court for the District of Arizona, Phoe-
nix Division. See Molina-Camacho, 393 F.3d at 942; 28

  *Alberto Gonzales is substituted for his predecessor, John Ashcroft, as
Attorney General. See Fed. R. App. P. 43(c)(2).

                                 4189
4190          SALVATIERRA-CERMENO v. GONZALES
U.S.C. § 1631. Upon transfer, Salvatierra-Cermeno may make
any necessary amendments to perfect the form of the petition.

  TRANSFERRED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.